As filed with the Securities and Exchange Commission on November 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. The Olstein All Cap Value Fund Schedule of Investments as of September 30, 2010(Unaudited) Shares Value COMMON STOCKS - 96.7% Air Freight & Logistics - 0.8% FedEx Corp. $ Airlines - 0.5% Delta Air Lines, Inc. (a) Beverages - 4.4% The Coca-Cola Company Constellation Brands, Inc. - Class A (a) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Company - Class B Biotechnology - 2.2% Charles River Laboratories International, Inc. (a) Life Technologies Corporation (a) Capital Markets - 5.8% BlackRock, Inc. The Charles Schwab Corporation Legg Mason, Inc. Morgan Stanley Chemicals - 1.7% E. I. du Pont de Nemours & Company Commercial Services & Supplies - 3.7% Cintas Korn/Ferry International (a) MasterCard, Inc. - Class A Communications Equipment - 3.4% Cisco Systems, Inc. (a) CommScope, Inc. (a) Computers & Peripherals - 2.3% Apple Inc. (a) International Business Machines Corporation (IBM) Consumer Finance - 3.0% American Express Company Equifax, Inc. Containers & Packaging - 2.0% Sealed Air Corporation Sonoco Products Company Diversified Financial Services - 2.3% AllianceBernstein Holding LP JPMorgan Chase & Co. Electronic Equipment & Instruments - 2.8% Agilent Technologies, Inc. (a) Thermo Fisher Scientific, Inc. (a) Health Care Equipment & Supplies - 10.0% Baxter International Inc. Becton, Dickinson and Company CareFusion Corporation (a) Covidien PLC (b) DENTSPLY International Inc. Stryker Corporation Zimmer Holdings, Inc. (a) Health Care Products - 1.0% Johnson & Johnson Health Care Providers & Services - 2.3% Henry Schein, Inc. (a) Quest Diagnostics Incorporated Household Durables - 1.7% Harman International Industries, Incorporated (a) Household Products - 1.9% Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 3.7% 3M Co. Teleflex Incorporated Tyco International Ltd. (b) Insurance - 4.8% The Chubb Corporation Fidelity National Financial, Inc. - Class A Hanover Insurance Group Inc. W. R. Berkley Corporation IT Services - 1.3% Accenture PLC - Class A (b) Machinery - 4.2% Cummins Inc. Ingersoll-Rand Co. - Class A (b) Pall Corporation The Timken Company Management Consulting Services - 1.4% ABB Limited - ADR (b) Media - 1.4% The Walt Disney Company Multiline Retail - 1.8% Macy's, Inc. Office Electronics - 2.0% Xerox Corporation Oil & Gas - 1.3% Exxon Mobil Corporation Restaurants - 2.3% McDonald's Corporation Ruby Tuesday, Inc. (a) Semiconductor & Semiconductor Equipment - 5.3% Intel Corporation Novellus Systems, Inc. (a) Teradyne, Inc. (a) Software - 3.6% Adobe Systems Incorporated (a) Microsoft Corporation Teradata Corporation (a) Specialty Retail - 10.7% Bed Bath & Beyond, Inc. (a) Collective Brands, Inc. (a) The Dress Barn, Inc. (a) The Home Depot, Inc. Lowe's Companies, Inc. PetSmart, Inc. RadioShack Corporation The TJX Companies, Inc. Textiles, Apparel & Luxury Goods - 1.1% Jones Apparel Group, Inc. TOTAL COMMON STOCKS (Cost $506,276,270) SHORT-TERM INVESTMENTS - 3.3% Money Market Funds (c) - 3.3% The AIM STIT - Liquid Assets Portfolio - Institutional Shares, 0.15% Fidelity Institutional Money Market - Money Market Portfolio - Class I, 0.25% TOTAL SHORT-TERM INVESTMENTS (Cost $18,902,672) TOTAL INVESTMENTS - 100.0% (Cost $525,178,942) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Olstein Strategic Opportunities Fund Schedule of Investments as of September 30, 2010(Unaudited) Shares Value COMMON STOCKS - 98.8% Beverages - 2.4% Constellation Brands, Inc. - Class A (a) $ Biotechnology - 4.0% Charles River Laboratories International, Inc. (a) Life Technologies Corporation (a) Business Services - 2.0% Barrett Business Services, Inc. Capital Markets - 6.1% Janus Capital Group Inc. Legg Mason, Inc. Commercial Services & Supplies - 6.5% Brady Corporation - Class A Cintas Korn/Ferry International (a) Communications Equipment - 4.3% CommScope, Inc. (a) Computers & Peripherals - 2.5% NCR Corporation (a) Diversified Financial Services - 3.3% AllianceBernstein Holding LP Health Care Equipment & Supplies - 7.7% CareFusion Corporation (a) CONMED Corporation (a) DENTSPLY International Inc. Household Durables - 5.4% Harman International Industries, Incorporated (a) Snap-on, Incorporated Industrial Conglomerates - 5.4% Standex International Corporation Teleflex Incorporated Insurance - 4.2% Fidelity National Financial, Inc. - Class A W. R. Berkley Corporation Machinery - 6.1% Columbus McKinnon Corporation (a) The Middleby Corporation (a) The Timken Company Multiline Retail - 4.2% Macy's, Inc. Office Electronics - 3.6% Xerox Corporation Restaurants - 7.4% The Cheesecake Factory Incorporated (a) Cracker Barrel Old Country Store Inc. Ruby Tuesday, Inc. (a) Semiconductor & Semiconductor Equipment - 9.8% Entegris Inc. (a) Microsemi Corporation (a) Teradyne, Inc. (a) Specialty Retail - 11.0% Collective Brands, Inc. (a) DSW, Inc. - Class A (a) The Finish Line, Inc. - Class A RadioShack Corporation Textiles, Apparel & Luxury Goods - 2.9% Jones Apparel Group, Inc. TOTAL COMMON STOCKS (Cost $15,040,642) SHORT-TERM INVESTMENTS - 1.9% Money Market Funds (c) - 1.9% The AIM STIT - Liquid Assets Portfolio - Institutional Shares, 0.15% Fidelity Institutional Money Market - Money Market Portfolio - Class I, 0.25% TOTAL SHORT-TERM INVESTMENTS (Cost $325,270) TOTAL INVESTMENTS - 100.7% (Cost $15,365,912) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.7)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurement Summary at September 30, 2010 The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in activemarkets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of September 30, 2010: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Total Equity - - Short-Term Investments - - Total Investments in Securities $ $ - $ - $ Strategic Opportunities Fund Equity Consumer Discretionary $ $ - $ - $ Consumer Staples - - Financials - - Health Care - - Industrials - - Information Technology - - Total Equity - - Short-Term Investments - - Total Investments in Securities $ $ - $ - $ There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. The Trust has adopted an accounting standard involving disclosures of derivatives and hedging activities.The standard does not have any impact on the Funds' financial disclosures because the Funds have not maintained any positions in derivative instruments or engaged in hedging activities. Item 2. Controls and Procedures. (a) The registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Olstein Funds By (Signature and Title /s/ Robert A. Olstein Robert A. Olstein, President Date 11/23/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Robert A. Olstein Robert A. Olstein, President Date 11/23/10 By (Signature and Title) /s/ Michael Luper Michael Luper, Treasurer Date 11/23/10
